UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6896



LARRY EDWIN PATTERSON,

                                           Petitioner - Appellant,

          versus


VIRGINIA DEPARTMENT OF CORRECTIONS, Director,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:95-cv-00335-JRS)


Submitted: September 26, 2006              Decided: October 2, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larry Edwin Patterson, Appellant Pro Se. Robert H. Anderson III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Larry Edwin Patterson filed a notice of appeal, alleging

that the district court “ignored” his Fed. R. Civ. P. 60(b) motion

for reconsideration of the denial of his 28 U.S.C. § 2254 (2000)

petition.     Subsequently, the district court denied the petition,

and Patterson did not file another notice of appeal.    Patterson’s

premature notice of appeal is ineffective to appeal the subsequent

order by the district court.    In re Bryson, 406 F.3d 284, 288-89

(4th Cir. 2005) (outlining circumstances when a premature notice of

appeal will be considered effective).     Because Patterson did not

appeal an actual order by the district court, we dismiss the

appeal.     We dispense with oral argument, because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




                                - 2 -